Citation Nr: 1416718	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-29 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to substitution as claimant due to the death of the Veteran.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from February 1941 to June 1946, from July 1946 to May 1947, and from August 1952 to October 1972.  He died in March 2007 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In September 2013, the appellant and her daughter testified in a Videoconference Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file on the Virtual VA system.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.

After reviewing the contentions and evidence of record, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision.  In this regard, as noted above, the Veteran died in March 2007.  In April 2009, the appellant submitted a new claim for entitlement to a one-time payment from the FVEC Fund.  The RO denied the claim in a March 2010 decision and the appellant subsequently perfected an appeal of that decision.

The Board notes that the surviving spouse (appellant) does not argue, and the evidence does not show, that she is a person who is personally eligible for payment from the FVEC fund.  Rather, her contention, particulary the statements made during testimony at the September 2013 Videoconference Board hearing, appears to be that the deceased Veteran met the eligibility criteria, and thus (as his surviving spouse), she may receive the FVEC payment on his behalf.  The Board notes that under the applicable law in this case, if an eligible person who has filed a claim for the FVEC benefit dies before payment is made, the payment shall be made instead to the surviving spouse, if any, of the eligible person.  See American Recovery and Reinvestment Act § 1002(c)(2), Pub. L. No. 111-5 (Feb. 17, 2009).  As such, the Board finds that the request from the appellant that she is entitled to a one-time payment from the FVEC Fund as the Veteran's surviving spouse is recharacterized as a claim by the appellant to be substituted for the Veteran.


FINDINGS OF FACT

1.  The Veteran died in March 2007, prior to the enactment of 38 U.S.C.A. § 5121A, which allows an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.

2.  The Veteran had no pending claim of entitlement to a one-time payment from the FVEC Fund at the time of his death.


CONCLUSION OF LAW

As a matter of law, the criteria for substitution of the appellant for the Veteran in any claim pending as of the date of his death have not been met.  38 U.S.C.A. § 5121, 5121A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.57, 3.1000 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines the procedural assistance that VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000). Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) [where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought].

As such, no further action is required pursuant to the VCAA.  

Legal Criteria and Analysis

As noted above, in this case, the appellant does not argue, and the evidence does not show, that she is a person who is personally eligible for payment from the FVEC fund.  Indeed, she is not a person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to a military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and was discharged or released from such service under conditions other than dishonorable.  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (Feb. 17, 2009).  Instead, the appellant contends that the Veteran met the eligibility criteria for a one-time payment from the FVEC Fund, and thus (as his surviving spouse), she is entitled to receive the FVEC payment on his behalf.  See Hearing Transcript.

A request to be substituted as the claimant upon death of a claimant may be authorized under 38 U.S.C.A. § 5121A, which was enacted on October 10, 2008, as part of the Veterans' Benefits Improvement Act of 2008, Public Law No. 110-389, 
§ 212, 122 Stat. 4145, 4151.  Pursuant to 38 U.S.C.A. § 5121A (a), if a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title [38 U.S.C.A. § 5121(a)] may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for purposes of processing the claim to completion.  The law further explains that all claims for substitution of claimant require that the veteran have died on or after October 10, 2008, the date in which the law was enacted.  Indeed, paragraph (c) under § 212 of Public Law No. 110-389 specifically states that section 5121A under title 38 U.S.C.A., "shall apply with respect to the claim of any claimant who dies on or after the date of the enactment of this Act."  

In this case, the Veteran died in March 2007.  At that time, he had no claims pending, particularly for entitlement to a one-time payment from the FVEC Fund, at the time of his death.  In April 2009, the appellant, the Veteran's surviving spouse, submitted a new claim for entitlement to a one-time payment from the FVEC Fund.  The RO denied the claim in a March 2010 decision on the basis that the Veteran did not have a pending claim for entitlement to a one-time payment from the FVEC Fund at the time of his death.  The appellant subsequently perfected an appeal of that decision.

As discussed above, the law allowing for substitution of certain eligible persons upon the death of a veteran for purposes of processing the claim to completion is only applicable in cases in which the Veteran died on or after October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008).  The Veteran's death certificate reflects that he died in March 2007, approximately a year and a half before this law was enacted.  The law makes no provision for a substitution of claimant in a situation where the veteran died prior to October 10, 2008.  Moreover, the Veteran did not have a claim pending for entitlement to a one-time payment from the FVEC Fund at the time of his death.  In fact, the appellant, not the Veteran, submitted the claim for a one-time payment from the FVEC Fund in April 2009, almost two years after the death of the Veteran.  Accordingly, as 38 U.S.C.A. § 5121A does not apply to the appellant's claim, her claim for substitution of claimant must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to substitution as claimant due to the death of the Veteran is denied.



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


